Citation Nr: 0737579	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-38 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed residual 
transient ischemic attack (TIA) (also claimed as dizziness), 
to include as secondary to service-connected diabetes 
mellitus type II.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected coronary artery disease.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected recurrent neuroma of the 
left thumb.  






REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO that granted service connection for coronary artery 
disease and recurrent neuroma of the left thumb, evaluated as 
10 percent disabling and noncompensable, respectively, and 
denied the claims of service connection for bilateral hearing 
loss and residuals of TIA, also claimed as dizziness.  

In July 2007, the RO increased the evaluation of the 
veteran's service-connected coronary artery disease to 30 
percent disabling, and increased the evaluation of his 
recurrent neuroma of the left thumb to 10 percent disabling.  

In August 2007, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veterans Law Judge at the RO.  At the hearing, additional 
evidence was submitted, accompanied by a waiver of RO 
consideration.  This evidence will be considered in 
evaluating the veteran's claim.  

During the August 2007 hearing, the Board also took testimony 
regarding service connection for a back disorder.  In this 
regard, the Board notes that a claim of service connection 
for a back injury was denied in a May 2002 rating decision.  

The veteran did not appeal this decision, and it became 
final.  The Board construes the veteran's testimony on the 
record as an application to reopen this claim.  It is 
therefore referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  During the August 2007 hearing before the Board, and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew on the record his Substantive Appeal 
concerning the claims for increased evaluations for the 
service-connected coronary artery disease and recurrent 
neuroma of the left thumb.  

2.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be due to reliably documented 
excessive noise exposure during the veteran's period of 
active service, including that in the Republic of Vietnam.  

3.  The currently demonstrated residuals of TIA are shown as 
likely as not to be caused by the veteran's service-connected 
diabetes mellitus type II and related coronary artery 
disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) concerning the 
claim for increased evaluations for the service-connected 
coronary artery disease and recurrent neuroma of the left 
thumb, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2007).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested b the residuals of TIA are proximately 
due to or the result of his service-connected diabetes 
mellitus type II and coronary artery disease.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I  Higher initial evaluations for the service-connected 
coronary artery disease and recurrent neuroma of the left 
thumb.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the veteran withdrew on the record at the August 2007 
hearing his Substantive Appeal concerning the claims of 
higher evaluations for coronary artery disease and recurrent 
neuroma of the left thumb.  38 C.F.R. § 20.204(a)-(b).  

Hence, there remain no allegations of error of fact or law 
for appellate consideration regarding said claims.  Thus, the 
Board does not have jurisdiction to review these claims, and 
they are dismissed without prejudice.  


II  ervice connection for bilateral hearing loss and 
residuals of TIA, 
also claimed as dizziness.

II.  VCAA.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken hereinbelow, no discussion of VCAA 
is required.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

Indeed, the United States Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim, the 
Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's 
claims of service connection for both the bilateral hearing 
loss and the residuals of TIA.  

In this case, the veteran has been diagnosed with bilateral 
hearing loss for VA purposes, and has been noted to have 
residuals, to include dizziness, of transient ischemic 
attacks.  

The Board will therefore focus on the evidence that relates 
to whether the conditions were incurred in or aggravated by 
the active service or are secondary to a service-connected 
disability.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

With respect to the veteran's bilateral hearing loss, the 
veteran testified before the Board that he was exposed to 
loud noise in service without the benefit of hearing 
protection.  He indicated first being exposed to acoustic 
trauma in boot camp, firing many different types of weapons.  

While serving in the Republic of Vietnam, the veteran was in 
close proximity to a series of explosions at an ammunition 
dump that were unexpected and lasted all day and into the 
night.  

The veteran reported that he could not hear a thing after 
this exposure and had bleeding in his eyes, ears and nose 
from the concussions related to the blasts.  He testified 
that he had had a hearing loss and tinnitus since that time.  

In support of the veteran's report regarding his close 
exposure to explosions in service, he submitted several buddy 
statements and pictures supporting his account.  

The veteran's claims file also notes some noise exposure 
after service, to include some hunting (less than two years), 
and cannon noise during several civil war reenactments.  

In order to determine whether the veteran has hearing loss 
that is related to his service, the veteran was afforded a VA 
examination dated in November 2002.  

The examiner noted the veteran's reported noise exposure, to 
include up to 36 hours of blasts related to the ammunition 
explosions, and other unprotected exposure to noise in 
service.  On examination, the veteran was found to have 
bilateral hearing loss disability for VA compensation 
purposes.  

Regarding nexus to service, the VA examiner opined that 
"[i]t [was] as likely as not that [the veteran's] history of 
unprotected military noise exposure contributed to his 
bilateral hearing loss and tinnitus."  


In light of the foregoing, the Board finds that the evidence 
is in relative equipoise in showing that the current 
bilateral hearing loss was caused by the veteran's exposure 
to loud noise in connection with his active service.  In this 
regard, the Board notes that the veteran is competent to 
report his experiences regarding the onset and severity of 
his symptoms.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

In addition, the VA care giver, who examined the veteran and 
his claims file in connection with the claim, affirmatively 
linked the in-service noise exposure to his current hearing 
loss.  There is no contrary medical opinion in the record.  

Based on the record as a whole, and resolving reasonable 
doubt in the veteran's favor, service connection for 
bilateral hearing loss is warranted.  

With respect to the residuals, to include dizziness, of 
transient ischemic attack, the veteran asserts that the 
condition is due to the service-connected diabetes mellitus.  

Here, the medical record indicates that the veteran has been 
service connected for diabetes mellitus type II and coronary 
artery disease associated with diabetes mellitus type II.  
The record also indicates that the veteran suffered a small 
stroke or TIA in June 2002.  

The veteran reports that he had symptoms of right eye blurred 
vision and elevated blood pressure.  He was admitted to a 
hospital and found to have left carotid stenosis and mild-to-
moderate carotid stenosis on the right.  The record also 
indicates that the veteran had a small heart attack in May 
2002 associated with coronary artery disease.  

In order to determine whether the veteran has residuals of 
TIA that are related to his service or a service-connected 
disability, the veteran was afforded a VA examination in 
October 2002.  

The examiner noted the veteran's medical history.  After 
examining the veteran, the veteran was diagnosed with 
transient ischemic attack, stroke, right internal carotid 
artery distribution with concomitant left severe carotid 
stenosis.  The examiner also stated that "[i]t [was] as 
likely as not that this patient's stroke and vascular 
problems [were] contributed in some part by his diabetes."  

In light of the foregoing, the Board finds that the evidence 
is at least evenly balanced as to the question of secondary 
service connection for residuals of TIA.  

In reaching this determination, the Board notes that the 
veteran is competent to report his experiences, including 
symptoms he has experienced.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the October 2002 VA examiner 
indicated, after examining the veteran and his claims file, 
that it was as likely as not that the veteran's stroke was 
contributed in some part by his diabetes.  There is no 
contrary medical opinion contained in the file.  

Thus, by extending the benefit of the doubt to the veteran,  
secondary service connection of the residuals of TIA is 
warranted.  

Here, the Board notes that the RO has essentially denied the 
veteran's claims on the basis that the veteran's service 
records are negative for complaints or treatment for hearing 
loss in service and that the opinions of the VA examiners are 
based in part on the testimony of the veteran.  

The Board acknowledges that the service records do not 
reflect complaints of or treatment for hearing loss or TIA.  
However, the United States Court of Appeal for the Federal 
Circuit (Federal Circuit) recently held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  

In the present case, the Board finds the veteran's account of 
the in-service traumatic noise exposure to be credible, 
especially since that reported history has been supported by 
several lay statements and was deemed reliable by the VA 
physician who evaluated him for compensation purposes.  

In addition, the Board observes that the veteran is competent 
to report the onset of symptoms during service and continued 
symptomatology since that time, to include hearing loss and 
symptoms of a TIA or stroke.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 
469 70 (1994) (holding that lay testimony is competent if it 
is limited to matters that the witness has actually observed 
and is within the realm of the witness's personal knowledge).  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court), citing its earlier decisions in Swann v. Brown, 5 
Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  Id. at 179.  

In Kowalski, however, the Court declared that the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history provided by the 
veteran, and instead must evaluate the credibility and weight 
of the history upon which the opinion is predicated.  Id.  

Recently, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
the Court, citing Kowalski, as well as Swann and Reonal, 
emphasized that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history provided by the veteran.  Id. at 432-33.  

Further, the Board notes that there is no negative medical 
opinion evidence regarding the veteran's claims.  Although 
the Board is not required to accept medical authority 
supporting a claim, VA must provide reasons for rejecting 
that evidence and, more importantly, must provide a medical 
basis other than its own unsubstantiated conclusions in 
support of a determination.  Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Here, because the only medical opinion evidence supports the 
veteran's claims of service connection for bilateral hearing 
loss and residuals of TIA is warranted.  

In this regard, the Board points out that the Court has 
cautioned VA against seeking an additional medical opinion 
where favorable evidence in the record is unrefuted and 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  



ORDER

The appeals concerning the claims for increased ratings for 
the service-connected coronary artery disease and recurrent 
neuroma of the left thumb are dismissed.  

Service connection for bilateral hearing loss is granted.  

Service connection for the residuals of transient ischemic 
attacks is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


